ACCEPTED
                                                                                     05-18-00582-CV
                                                                           FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                   5/21/2018 8:55 AM
                                                                                          LISA MATZ
                                                                                              CLERK


                         No. 05-18-00582-CV
                                                                 FILED IN
                  IN THE FIFTH COURT OF APPEALS           5th COURT OF APPEALS
                          DALLAS, TEXAS                       DALLAS, TEXAS
                                                          5/21/2018 8:55:25 AM
                                                                LISA MATZ
             IN RE TOYOTA MOTOR SALES, U.S.A.,           INC., Clerk
                AND TOYOTA MOTOR CORPORATION
                           Relators.

              Original Proceeding from the 134th District Court
         Dallas County, Texas, Trial Court Cause No. DC-16-15296,
                      Honorable Dale Tillery, Presiding


      EMERGENCY MOTION FOR TEMPORARY RELIEF

James W. Halbrooks, Jr.                  Allyson N. Ho
Texas Bar No. 24045354                   Texas Bar No. 24033667
James.Halbrooks@bowmanandbrooke.com      MORGAN, LEWIS & BOCKIUS LLP
Suzanne H. Swaner                        1717 Main Street, Suite 3200
Texas Bar No. 90001631                   Dallas, Texas 75201
Suzanne.Swaner@bowmanandbrooke.com
                                         allyson.ho@morganlewis.com
BOWMAN AND BROOKE LLP
5830 Granite Park, Suite 1000            T. 214.466.4000 F. 214.466.4001
Plano, Texas 75024
T. 972.616.1700 F. 972.616.1701          Winstol D. Carter, Jr.
                                         Texas Bar No. 03932950
Victor Vital                             winn.carter@morganlewis.com
Texas Bar No. 00794798                   Claire Swift Kugler
victor.vital@btlaw.com                   Texas Bar No. 00797530
Elizabeth Brandon                        claire.kugler@morganlewis.com
Texas Bar No. 24049580                   MORGAN, LEWIS & BOCKIUS LLP
ebrandon@btlaw.com                       1000 Louisiana, Suite 4000
BARNES & THORNBURG LLP                   Houston, Texas 77002
2100 McKinney Ave, Suite 1250
                                         T. 713.890.5000 F. 713.890.5001
Dallas, Texas 75201-6908
T. 214.258.4200 F. 214.258.4199


                             Counsel for Relators
                      IDENTITIES OF PARTIES AND COUNSEL
      The following constitutes a list of all parties to the cause below and the names
and addresses of all counsel:

Relators (Defendants in the Trial Court):

Toyota Motor Sales, U.S.A., Inc. and Toyota Motor Corporation

Counsel for Relators:

James W. Halbrooks, Jr.                        Allyson N. Ho
Texas Bar No. 24045354                         Texas Bar No. 24033667
James.Halbrooks@bowmanandbrooke.com            MORGAN, LEWIS & BOCKIUS LLP
Suzanne H. Swaner                              1717 Main Street, Suite 3200
Texas Bar No. 90001631                         Dallas, Texas 75201
Suzanne.Swaner@bowmanandbrooke.com             allyson.ho@morganlewis.com
BOWMAN AND BROOKE LLP                          T. 214.466.4000 F. 214.466.4001
5830 Granite Park, Suite 1000
Plano, Texas 75024                             Winstol D. Carter, Jr.
T. 972.616.1700 F. 972.616.1701                Texas Bar No. 03932950
                                               winn.carter@morganlewis.com
Victor Vital                                   Claire Swift Kugler
Texas Bar No. 00794798                         Texas Bar No. 00797530
victor.vital@btlaw.com                         claire.kugler@morganlewis.com
Elizabeth Brandon                              MORGAN, LEWIS & BOCKIUS LLP
Texas Bar No. 24049580                         1000 Louisiana, Suite 4000
ebrandon@btlaw.com                             Houston, Texas 77002
BARNES & THORNBURG LLP                         T. 713.890.5000 F. 713.890.5001
2100 McKinney Ave, Suite 1250
Dallas, Texas 75201-6908
T. 214.258.4200 F. 214.258.4199



Respondent:

      Honorable Dale Tillery
      Judge, 134th District Court
      Dallas County, Texas
Real Parties In Interest (Plaintiffs in the Trial Court):

      Benjamin Thomas Reavis and
      Kristi Carol Reavis, individually and as next friends of
      E.R. and O.R., minor children

Counsel For Real Parties In Interest:

      Frank L. Branson
      Texas Bar No. 02899000
      Eric T. Stahl
      Texas Bar No. 00794685
      Eugene A. “Chip” Brooker, Jr.
      Texas Bar No. 24045558
      THE LAW OFFICES OF FRANK L. BRANSON, P.C.
      Highland Park Place
      4514 Cole Avenue, 18th Floor
      Dallas, Texas 75205
      T. 214.522.0200 F. 214.521.5485

Other Parties (Defendants in the Trial Court):

      Michael Steven Mummaw
      Mark Howell

Counsel For Defendant Michael Steven Mummaw and Mark Howell:

      Jonathan Manning
      Texas Bar No. 12947200
      LAW OFFICES OF GALLERSON & YATES
      2110 Walnut Hill Lane, Suite 200
      Irving, Texas 75038
      T. 972.580.1249 F. 855.614.6695




                                         2
      Relators Toyota Motor Sales, U.S.A., Inc. and Toyota Motor Corporation

(together, “Toyota”) move for emergency temporary relief pending this Court’s

disposition of their Petition for Writ of Mandamus.          TEX. R. APP. P. 52.10.

Emergency relief is immediately necessary because the trial court has refused to

extend its stay of the discovery order at issue beyond today, May 18, 2018. MR574.

      The discovery order provides that, after conducting a search using “Plaintiffs’

proposed formulation,” “Toyota shall have seven days in which to review the

responsive documents to determine whether any materials should be withheld from

production because they are privileged. . . .” MR386. Toyota must therefore seek

emergency temporary relief to avoid responding to invasive, overbroad discovery

requests. TEX. R. APP. P. 10.3(a)(3) (requiring court of appeals to determine motion

at least ten days after filing unless “the motion is an emergency”).

      Toyota respectfully requests that this Court stay Respondent’s* order

requiring Toyota to give Plaintiffs:

         • Direct access to its electronic database systems without first
           making the evidentiary showing required by In re Weekley
           Homes, 295 S.W.3d 309 (Tex. 2005) (orig. proceeding);

         • Discovery that exceeds what is permitted by the rules of
           procedure by requiring Toyota to translate documents normally
           maintained in Japanese into English, contrary to the rule that
           parties need only produce documents as kept “in the usual course
           of business,” In re Colonial Pipeline Co., 968 S.W.2d 938, 942

*
 Respondent is the Honorable Dale Tillery of the 134th District Court of Dallas
County, Texas.

                                          3
            (Tex. 1998) (orig. proceeding); and

         • Discovery that is irrelevant, overbroad, and disproportional
           because it is unlimited in scope, time, and subject matter,
           contrary to the rule that “overbroad requests for irrelevant
           information are improper whether they are burdensome or not, In
           re Nat’l Lloyds Ins. Co., 449 S.W.3d 486, 488 (Tex. 2014) (per
           curiam) (orig. proceeding).

Respondent signed the order—which was unilaterally submitted by the Real Parties

in Interest and entered in its entirety by Respondent—on May 4, 2018, denied

reconsideration of the order on May 14, 2018, and declined to extend the stay

requested by Toyota beyond today, May 18, 2018. MR380-386, 565, 574.

      Toyota respectfully requests that this Court enter a stay until this original

proceeding is finally decided. See TEX. R. APP. P. 52.10(a). Toyota attaches a

proposed order to this Motion.

      The temporary relief requested by Toyota is necessary to preserve this Court’s

jurisdiction to address the important issues raised in Toyota’s mandamus petition,

which is being filed concurrently with this motion. This case involves the discovery

of electronically stored information—an area the Texas Supreme Court has warned

is particularly susceptible to invasive, overbroad discovery requests.     Weekley

Homes, 295 S.W.3d at 316, 317. In particular, it involves ordering the producing

party to allow the requesting party direct access to its information databases—a

drastic measure the Texas Supreme Court has held cannot be allowed unless the

requesting party makes an evidentiary showing that the producing party “defaulted


                                         4
in its obligations to search its own records.” Weekley Homes, 295 S.W.3d at 309.

      Emergency relief is needed because without it, Plaintiffs will gain what is

tantamount to direct access to Toyota’s information databases—a grave intrusion

that will be impossible to undo once it occurs and would effectively insulate the trial

court’s order from meaningful appellate review. MR586. Emergency relief is

therefore necessary and appropriate not only to prevent irreparable harm to Toyota,

but also to protect this Court’s jurisdiction to review the order at issue. At the same

time, the requested stay will cause little, if any, harm to the Real Parties in Interest.

      This Court entered a stay on virtually indistinguishable facts in In re VERP

Inv., LLC, 457 S.W.3d 255 (Tex. App.—Dallas 2015, orig. proceeding), when it

granted VERP’s emergency motion to stay an order that was entered by the

Respondent here and similarly allowed direct access in violation of Weekley Homes.

In re VERP, No. 05-15-00023-CV, Tex. App.—Dallas 2015, orig. proceeding, (Jan.

9, 2015 Order). The Court later conditionally granted VERP’s petition. 457 S.W.3d

at 260. Just as it was in VERP, a stay is warranted here, as well.

      For all these reasons, Relators pray that this Court grant their Emergency

Motion for Temporary Relief and stay Respondent’s order until Toyota’s mandamus

petition is resolved.




                                            5
Dated: May 21, 2018                 Respectfully submitted,

                                    MORGAN, LEWIS & BOCKIUS LLP

                                    /s/ Allyson N. Ho
James W. Halbrooks, Jr.             Allyson N. Ho
Texas Bar No. 24045354              Texas Bar No. 24033667
James.Halbrooks@bowmanand           MORGAN, LEWIS & BOCKIUS LLP
brooke.com                          1717 Main Street, Suite 3200
Suzanne H. Swaner                   Dallas, Texas 75201
Texas Bar No. 90001631              allyson.ho@morganlewis.com
Suzanne.Swaner@bowmanand            T. 214.466.4000
brooke.com                          F. 214.466.4001
BOWMAN AND BROOKE LLP
5830 Granite Park, Suite 1000       Winstol D. Carter, Jr.
Plano, Texas 75024                  Texas Bar No. 03932950
T. 972.616.1700                     winn.carter@morganlewis.com
F. 972.616.1701                     Claire Swift Kugler
                                    Texas Bar No. 00797530
Victor Vital                        claire.kugler@morganlewis.com
Texas Bar No. 00794798              MORGAN, LEWIS & BOCKIUS LLP
victor.vital@btlaw.com              1000 Louisiana, Suite 4000
Elizabeth Brandon                   Houston, Texas 77002
Texas Bar No. 24049580              T. 713.890.5000
ebrandon@btlaw.com                  F. 713.890.5001
BARNES & THORNBURG LLP
2100 McKinney Ave, Suite 1250
T. 214.258.4200
F. 214.258.4199




                                6
                         CERTIFICATE OF COMPLIANCE
      As required by Texas Rule of Appellate Procedure 52.10(a), I certify that I
have notified counsel for all parties that the foregoing motion would be filed by
expedited means—i.e., by email or telephone, on May 21, 2018.

                                      /s/ Allyson N. Ho
                                     Allyson N. Ho




                                       7
                            CERTIFICATE OF SERVICE
      As required by Texas Rules of Appellate Procedure 6.3 and 9.5(b), (d), (e),
and 52.7(c), I certify that a copy of the foregoing motion was served on all parties
and counsel by email or fax on May 21, 2018:


       Frank L. Branson                        Jonathan Manning
       Texas Bar No. 02899000                  Texas Bar No. 12947200
       Eric T. Stahl                           LAW OFFICES OF GALLERSON & YATES
       Texas Bar No. 00794685                  2110 Walnut Hill Lane, Suite 200
       Eugene A. “Chip” Brooker, Jr.           Irving, Texas 75038
       Texas Bar No. 24045558                  T. 972.580.1249 F. 855.614.6695
       THE LAW OFFICES OF FRANK L.             Liberty Mutual
       BRANSON, P.C.
       Highland Park Place                     Counsel for Defendants Michael
       4514 Cole Avenue, 18th Floor            Steven Mummaw and Mark Howell
       Dallas, Texas 75205
       T. 214.522.0200
       F. 214.521.5485                         The Honorable Dale Tillery
                                               Judge, 134th District Court of Dallas
       Counsel for Plaintiffs/Real             County, Texas
       Parties in Interest                     George L. Allen, Sr. Courts Bdg.
                                               600 Commerce Street
                                               Dallas, Texas 75202

                                               Respondent


                                       /s/ Allyson N. Ho
                                      Allyson N. Ho




                                         8